Exhibit 10.1


AMENDMENT TO THE AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
WHEELER REIT, L.P.


September 4, 2019


Pursuant to the Amended and Restated Agreement of Limited Partnership of Wheeler
REIT, L.P., as amended (the “Partnership Agreement”), the General Partner hereby
amends the Partnership Agreement as follows in order to address changes in the
law and procedures applicable to federal income tax audits of partnerships:
1.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings given to such terms in the Partnership Agreement,
including any amendments thereto.
2.    Partnership Tax Proceedings. Sections 10.3.A and 10.3.B of the Partnership
Agreement shall apply with respect to federal income tax proceedings (including
administrative and judicial proceedings) as they pertain to the Partnership’s
federal income tax return for any taxable year beginning prior to January 1,
2018. For the avoidance of doubt, the references to Code Sections 6231 and
6223(b)(2) set forth in Sections 10.3.A and 10.3.B of the Partnership Agreement
are intended to refer to such Code Sections as in effect for partnership taxable
years beginning prior to January 1, 2018. With respect to federal income tax
proceedings pertaining to any taxable year of the Partnership beginning on or
after January 1, 2018, Sections 10.3.A and 10.3.B of the Partnership Agreement
shall not apply, and instead the following provisions (designated as a new
Section 10.3.C of the Partnership Agreement) shall apply:
C.    Partnership Representative.
For each taxable year of the Partnership beginning after December 31, 2017, the
General Partner shall be designated as the “partnership representative” of the
Partnership for purposes of the new partnership audit laws and procedures set
forth in Subchapter C of Chapter 63 of Subtitle F of the Code, as modified by
Section 1101 of the Bipartisan Budget Act of 2015, Pub. L. No. 114‑74, and
including any successor statutes thereto or Regulations promulgated or official
guidance issued thereunder (the “New Partnership Audit Procedures”), and an
individual selected by the General Partner shall be the “designated individual”
for the partnership representative for purposes of the New Partnership Audit
Procedures. The partnership representative shall have the sole authority to
represent, bind, and act on behalf of the Partnership in connection with all
federal income tax proceedings (including administrative and judicial
proceedings) and shall have the sole authority and discretion to make all
relevant decisions regarding any such tax proceedings and the application of the
New Partnership Audit Procedures, including, but not limited to, any decisions
to settle, compromise, challenge, litigate or otherwise alter the defense of any
such tax proceeding, or whether to make an election under Section 6226 of the
Code or any other elections under the New Partnership Audit Procedures. Each
Partner shall timely provide




--------------------------------------------------------------------------------




any information requested by the partnership representative in order to make any
such election or to modify any imputed underpayment of tax in connection with
any such tax proceeding. To the extent that the Partnership incurs any liability
for tax (including interest and penalties) under Code Section 6225 as the result
of any imputed underpayment, the General Partner (i) may treat such amount as a
Partnership expense, or (ii) may allocate such amount among the Partners in an
equitable manner as determined by the General Partner in its sole discretion and
treat the amount allocated to a Partner as a withholding of tax subject to
Section 10.4 of the Partnership Agreement. All third-party costs and expenses
incurred by the partnership representative in performing its duties as such
(including legal and accounting fees and expenses) shall be borne by the
Partnership in addition to any reimbursement pursuant to Section 7.4 of the
Partnership Agreement. Nothing herein shall be construed to restrict the
Partnership from engaging an accounting firm to assist the partnership
representative in discharging its duties hereunder. The partnership
representative, designated individual, and any other Person acting on behalf of
the partnership representative in its capacity as such (a “Tax Matters Person”)
shall not be liable to the Partnership or to any Partner for monetary damages
for losses sustained, liabilities incurred or benefits not derived by the
Partnership or any Partners in connection with any action, inaction, or decision
made in such capacity. In addition, the Partnership shall indemnify each Tax
Matters Person from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
attorney’s fees and other legal fees and expenses, judgments fines, settlements
and other amounts arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, that relate to
the Partnership, in which such Tax Matters Person may be involved, or is
threatened to be involved, as a party or otherwise.
3.    Full Force and Effect. Except as modified herein, all terms and conditions
of the Partnership Agreement shall remain in full force and effect, which terms
and conditions the General Partner hereby ratifies and confirms.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.




GENERAL PARTNER:


WHEELER REAL ESTATE INVESTMENT TRUST, INC., a Maryland real estate investment
trust




By:     /s/ David Kelly
Name:    David Kelly
Title:    President and CEO


